Filed 12/27/21 P. v. Sandoval CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H047410
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1649948)

             v.

 RANDOLPH SANDOVAL,

             Defendant and Appellant.


         A jury convicted defendant Randy Sandoval of second degree murder and
attempting to dissuade a witness. It was undisputed at trial that Sandoval was not the
actual killer. He was prosecuted for murder on theories of direct aiding and abetting,
conspiracy to commit murder, and natural and probable consequences. After Sandoval’s
trial, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.; (Senate
Bill 1437)), which amended Penal Code section 188 so as to eliminate natural and
probable consequences liability for murder.1 In legislation that will take effect on
January 1, 2022, the Legislature further amended the law to allow “[a] person convicted
of murder . . . whose conviction is not final [to] challenge on direct appeal the validity of
that conviction based on the changes made to [s]ections 188 and 189 by Senate Bill
1437.” (Stats. 2021, ch. 551, §2; Senate Bill No. 775 (Senate Bill 775).) On appeal,
Sandoval contends that—given the elimination of natural and probable consequences
liability for murder—the trial court erred in instructing the jury on that theory of liability.


         1
             All further statutory references are to the Penal Code unless otherwise indicated.
He maintains that instructional error requires reversal of his conviction and remand for
retrial. The Attorney General agrees, as do we. Accordingly, we shall reverse the
murder conviction.
I.     BACKGROUND
       A.     Factual Summary
       Sandoval and his girlfriend, Margaret Z., lived in San Jose next door to Roman
Alvarado. On October 7, 2016, Sandoval lent his car to his friend Jeffrey Cooper.
Cooper was only supposed to be gone an hour, but he still had not returned the car three
days later. Sandoval and Margaret contacted Cooper to convince him to return the car
without success. Early on the evening of October 10, Alvarado happened to run into
Cooper, who was with Sandoval’s car. Alvarado drove the vehicle to Sandoval’s house
with Cooper in the passenger seat. Sandoval went outside when Alvarado and Cooper
arrived in his car. According to Margaret, who was watching out the window of the
home she shared with Sandoval, Sandoval was frustrated and punched or slapped Cooper
in the face. Sandoval then took Cooper’s belongings—including a suitcase and a storage
bin—out of the car and threw them on the ground.
       Cooper eventually left in a cab. Records from Yellow Checker Cab Company
showed that, on October 10, 2016, a passenger by the name of Jeffrey was picked up by a
cab at Sandoval’s address at 6:54 p.m. and was dropped off on Ridder Park Drive at
7:19 p.m.
       Margaret testified that, after the car was returned, Sandoval took a bag with
several bottles of hard alcohol in it over to Alvarado’s backyard shed. At about
8:00 p.m., Sandoval and Alvarado came inside and drank beer in Sandoval’s kitchen.
According to Margaret, both men were intoxicated. She further testified that they were
“in this rage, all hyped up,” and saying they were going to teach Cooper a lesson.
       Margaret testified that the two men left the house at about 9:00 p.m. Alvarado
told Margaret, “We’re going to take care of him.” They returned at about 10:00 p.m., at

                                             2
which time Alvarado said to Margaret, “He’s not gonna bother you no more. I stabbed
him in the chest and I stabbed him in the arm.”
       Cooper was found dead in the parking lot of the Lowe’s on Ridder Park Drive.
He was on the ground beside his vehicle, which he was living in at the time.
       The chief medical examiner for the Santa Clara County Medical Examiner
Coroner’s Office testified that she autopsied Cooper. She testified that Cooper had
suffered a puncture wound to the upper right chest, which punctured the chest plate,
traversed the entire aorta, and punctured the underlying airway. The chief medical
examiner testified that it would have required “great force” to cause those injuries.
The injury to the aorta “caused a tremendous amount of bleeding inside the pericardial
sac,” which surrounds the heart. She opined that so much blood accumulated in the
pericardial sac that Cooper’s heart could no longer pump, killing him. The injury to the
airway also caused bleeding into the lungs.
       Margaret submitted an online tip to police on October 13, 2016 identifying
Alvarado as Cooper’s killer. Police contacted Margaret by text message and interviewed
her in person on October 28 and November 1, 2016.
       Sandoval and Alvarado were arrested on November 2, 2016. Police interviewed
Alvarado that evening. Alvarado told police he and Sandoval went to the Lowe’s to
confront Cooper, Alvarado opened the vehicle door to look in, Cooper jumped up, and
Alvarado stabbed him.
       Sandoval told police during an interview on December 27, 2016 that Alvarado
killed Cooper. Sandoval remained in the car during the stabbing.

       B.     Procedural History
       The Santa Clara County District Attorney charged Sandoval and Alvarado with
Cooper’s murder (§ 187; count 1). The information alleged that Alvarado had personally
used a deadly and dangerous weapon in the commission of the crime. (§ 12022,



                                              3
subd. (b)(1)). Sandoval also was charged with attempting to dissuade a witness (§ 136.1,
subd. (b)(2); count 2).
       The defendants were tried jointly to separate juries in May and June 2018. The
prosecutor argued that Sandoval, though not the actual killer, was criminally liable for
Cooper’s murder as a direct aider and abettor, as a member of a conspiracy to kill
Copper, or under the natural and probable consequences doctrine. With respect to the
natural and probable consequences doctrine, the prosecutor’s theory was that the murder
was a natural and probable consequence of the crime of assault with a deadly weapon or
the crime of assault by force likely to produce great bodily injury, which Sandoval either
aided and abetted or conspired to commit.
       On June 15, 2018, Sandoval’s jury returned verdicts of not guilty of first degree
murder but guilty of second degree murder and guilty of attempting to dissuade a witness.
Alvarado’s jury likewise found him not guilty of first degree murder but guilty of second
degree murder. Alvarado’s jury further found true the allegation that Alvarado had
personally used a deadly and dangerous weapon in the commission of the crime.
       In February 2019, in advance of his sentencing, Sandoval filed a section 1170.95
petition. The prosecutor opposed the petition, which the trial court denied without
issuing an order to show cause on August 30, 2019. At the same hearing, the court
imposed sentence. The court sentenced Sandoval to a term of 15 years to life on count 1
and the midterm of two years on count 2, to be served concurrently. Sandoval timely
appealed.
II.    DISCUSSION
       The trial court instructed Sandoval’s jury with CALCRIM No. 403 on a natural
and probable consequences theory of murder liability. While that was a valid theory at
the time, the Legislature has since amended the Penal Code to eliminate natural and
probable consequences liability for murder (Senate Bill 1437) and to permit defendants to
rely on that change in the law to challenge their convictions on direct appeal (Senate

                                             4
Bill 775). Sandoval and the Attorney General agree that, as a result of Senate Bills 1437
and 775, instruction on a natural and probable consequences theory of murder liability
constituted prejudicial error.2
       A.     Legal Principles
       Prior to the enactment of Senate Bill 1437, “an aider and abettor [was not required
to] personally possess malice, express or implied, to be convicted of second degree
murder under a natural and probable consequences theory.” (People v. Gentile (2020) 10
Cal.5th 830, 847 (Gentile).) Indeed, “ ‘the mens rea of the aider and abettor with respect
to [the nontarget] offense [was] irrelevant [because] culpability [was] imposed simply
because a reasonable person could have foreseen the commission of the nontarget crime.’
[Citation.]” (People v. Chiu (2014) 59 Cal.4th 155, 164, superseded by statute as stated
in People v. Lewis (2021) 11 Cal.5th 952, 959, fn. 3.)
       Effective January 1, 2019, Senate Bill 1437 amended section 188 to provide that,
outside the context of felony murder, “in order to be convicted of murder, a principal in a
crime shall act with malice aforethought. Malice shall not be imputed to a person based
solely on his or her participation in a crime.” (Stats. 2018, ch. 1015 § 2.) “The natural
and probable consequences doctrine is incompatible with this requirement . . . .”
(Gentile, supra, 10 Cal.5th at p. 847.) Accordingly, our Supreme Court has concluded
that “Senate Bill 1437 eliminates natural and probable consequences liability for murder
regardless of degree.” (Id. at pp. 847-848.)
       Senate Bill 1437 also enacted section 1170.95, subdivision (a), which permits a
person convicted of murder under a natural and probable consequences theory to petition
the sentencing court to have his or her murder conviction vacated and to be resentenced
on any remaining counts. A person is entitled to section 1170.95 relief if, among other

       2
        The parties advance these arguments in supplemental letter briefs filed after the
enactment of Senate Bill 775. Initially, Sandoval raised other issues on appeal, which we
need not reach because we find the instructional error issue to be dispositive.

                                               5
things, he or she “could not be convicted of first or second degree murder” following the
enactment of Senate Bill 1437. (§ 1170.95, subd. (a)(3).)
       In Gentile, our Supreme Court held that “[t]he ameliorative provisions of Senate
Bill 1437 do not apply on direct appeal to nonfinal convictions obtained before the law
became effective. Such convictions may be challenged on Senate Bill 1437 grounds only
through a petition filed in the sentencing court under section 1170.95.” (Gentile, supra,
10 Cal.5th at pp. 851-852.)
       In 2021, while this case was pending on appeal, the Legislature enacted Senate
Bill 775. Among other things, Senate Bill 775 amends section 1170.95 to provide that
“[a] person convicted of murder, attempted murder, or manslaughter whose conviction is
not final may challenge on direct appeal the validity of that conviction based on the
changes made to Sections 188 and 189 by Senate Bill 1437 (Chapter 1015 of the Statutes
of 2018).” (Stats. 2021, ch. 551, §2.) Senate Bill 775 will take effect on January 1, 2022.
(Cal. Const., art. IV, § 8, subd. (c)(1) [absent urgency clause, statutory amendments
enacted during regular session of the Legislature become effective on January 1 of the
following year].) Because there is no possibility that Sandoval’s judgment will be final
by that effective date, we address the impact of that legislation on his conviction.
(People v. Vieira (2005) 35 Cal.4th 264, 306 [a “judgment is not final until the time for
petitioning for a writ of certiorari in the United States Supreme Court has
passed”]); People v. Lizarraga (2020) 56 Cal.App.5th 201, 206 [“a petition for writ of
certiorari is timely filed within 90 days after entry of judgment of a state court of last
resort”].)
       B.     Analysis
       Here, the trial court instructed the jury on a theory of murder liability that remains
valid—direct aiding and abetting. The trial court also instructed on a theory of murder
liability that is invalid due to changes made to section 188 by Senate Bill 1437—natural
and probable consequences. Thus, so-called alternative-theory error—where the jury is

                                               6
instructed on a legally adequate theory of guilt and a legally inadequate one (e.g., one that
is contrary to law)—occurred. (People v. Aledamat (2019) 8 Cal.5th 1, 7-9 (Aledamat).
Senate Bill 775 allows Sandoval to raise this error on direct appeal. We assess
alternative-theory error under Chapman v. California (1967) 386 U.S. 18 and reverse
unless we determine the error was harmless beyond a reasonable doubt. (Aledamat,
supra, at p. 13; Gentile, supra, 10 Cal.5th at p. 851-852.)
       Applying the Chapman standard, we cannot conclude the error was harmless.
The prosecutor argued the now-invalid natural and probable consequences theory during
closing argument, urging jurors to convict “without even finding that [Sandoval] was
intending on having Jeffrey Cooper killed.” As the parties agree, reversal is required.
III.   DISPOSITION
       Sandoval’s murder conviction is reversed. We remand the matter to the trial court
with instructions that the People may, if they choose, retry Sandoval on count 1 within
the time limit prescribed by law. If the People choose not to retry, the trial court is
directed to resentence Sandoval on count 2.




                                              7
                                  _________________________________
                                  ELIA, J.

WE CONCUR:




_______________________________
GREENWOOD, P.J.




_______________________________
GROVER, J.




People v. Sandoval
H047410